DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 12/1/2020.
Claims 1-15 are pending.
Claims 1-15 are rejected under 35 U.S.C. 101.
Claims 1, 4, 5, 7-9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nogues et al. (US Patent Pub 2013/0339434) of record.
Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nogue et al. (US Patent Pub 2013/0339434) of record.
Claims 1, 4-9, and 12-15 are rejected for nonstatutory double patenting.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 15 is objected to for minor informalities.
In claim 15, a colon should be inserted after “perform” in the preamble.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Determining whether claims are statutory under 35 U.S.C. 101 involves a two-step analysis.  Step 1 requires a determination of whether the claims are directed to the statutory categories of invention.  Step 2 requires a determination of whether the claims are directed to a judicial exception without significantly more.  Step 2 is divided into two prongs, with the first prong having a part 1 and part 2.  See MPEP 2106; See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Pursuant to Step 1, claims 1-15 are directed to the statutory categories of invention.  Claims 1-13 are directed to a process, claim 14 is directed to a machine, and claim 15 is directed to a manufacture.  
Claims 1, 14, and 15
Pursuant to Step 2A, part 1, claims are analyzed to determine whether they are directed to an abstract idea.  Under the 2019 PEG, claims are deemed to be directed to an abstract idea if they fall within one of the enumerated categories of (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes.  Here, claims 1, 9, 14, and 15 are directed to an abstract idea categorized under mathematical concepts.  Claims 1, 9, 14, and 15 recite a mathematical algorithm, where the limitations essentially describe data gathering steps for collecting data values necessary for a mathematical formula.  
Pursuant to Step 2A, part 2, claims are analyzed to determine whether the recited abstract idea is integrated into a practical application.  In this case, as explained above, claims 1, 9, 14, and 15 merely recite a mathematical algorithm, where the limitations essentially describes the variables used in a formula.  These limitations describe data gathering steps for collecting data values necessary for the formula and are merely insignificant extra-solution activity. MPEP 2106.05(g).  While claims 1, 9, 14, and 15 recite additional components in the form of computer processing units, a hardware processing unit ,and a non-transitory computer readable storage medium, these components are recited at a high level of generality, which do not add meaningful limits on the recited abstract idea to integrate it into a practical application.  The court in Benson held that “simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle.”  See 2019 PEG.  
Since claims 1, 9, 14, and 15 are directed to an abstract idea categorized as a mathematical concept and do not integrate the judicial exception into a practical application, claims 1, 9, 14, and 15 are directed to a judicial exception.
Pursuant to Step 2B, claims are analyzed to determine whether they recite significantly more than the abstract idea.  In other words, do the claims provide an inventive concept.  In this case, claims 1, 9, 14, and 15 do not recite limitations that amount to significantly more than the abstract idea.  As discussed above, the recited steps are merely extra-solution activity directed to data gathering, which does not provide meaningful limits on the abstract idea.  For at least these reasons, claims 1, 9, 14, and 15 are nonstatutory because they are directed to a judicial exception without significantly more.
Claim 2
Pursuant to step 2A, part 1, claim 2 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 2 recites the additional limitations of a mathematical formula and limitations describing the variables of the formula.  These additional limitations do not integrate the abstract idea into a practical application because they merely describe the variables of the mathematical formula.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.  
Claims 3-5
Pursuant to step 2A, part 1, claims 3-5 depend on claim 1 and therefore recite the same abstract idea.  Pursuant to step 2A, part 2, claims 3-5 recite the additional limitations directed to the steps of data gathering recited in the base claim.  However, they do not provide meaningful limits on the abstract idea and therefore do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.  As explained, they are merely directed to the steps of data gathering recited in the base claim.
Claim 6
 Pursuant to step 2A, part 1, claim 6 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 6 recites the additional limitations of a mathematical formula and limitations describing the variables of the formula.  These additional limitations do not integrate the abstract idea into a practical application because they merely describe the variables of the mathematical formula.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.  
Claims 7-8 and 10-13
Pursuant to step 2A, part 1, claims 7-8 and 10-13 depend on claims 1 and 9, respectively, and therefore recite the same abstract idea.  Pursuant to step 2A, part 2, claims 7-8 and 10-13 recite the additional limitations directed to the steps of data gathering recited in the base claim.  However, they do not provide meaningful limits on the abstract idea and therefore do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.  As explained, they are merely directed to the steps of data gathering recited in the base claim.
Claims 1-15 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 7-9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nogues et al. (US Patent Pub 2013/0339434) (Nogues).
In regards to claim 1, Nogues discloses a computer-implemented method of using a selected cohort of content consumers to rate a media object to predict one or more breakout media objects, the method comprising the steps of: 
a.	identifying, with a computer processing unit, a media object (Nogues at paras. 0020, 0037)1;
b.	determining, with the computer processing unit, a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who have played the media object during a first time period (Nogues at paras. 0020, 0028, 0057);
c.	determining, with the computer processing unit, a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period (Nogues at paras. 0020, 0028, 0057)2; 
d.	computing, with the computer processing unit, a rating using the first value and the second value (Nogues at para. 0045)3; and
e.	identifying, with the computer processing unit, the media object as a breakout media object using the rating.  Nogues at para. 0045-46.4
In regards to claim 4, Nogues discloses the method according to claim 1, wherein the media object is selected based on a number of plays of the media object.  Nogue at para. 0020.5
In regards to claim 5, Nogues discloses the method according to claim 1, wherein the media object is selected based on a release date of the media object.  Nogue at para. 0023.6
In regards to claim 7, Nogues discloses the method according to claim 1, wherein the cohort comprises content consumers within a predefined geographic region.  Nogue at para. 0019.7
In regards to claim 8, Nogues discloses the method according to claim 1, wherein the cohort comprises content consumers within a predefined demographic.  Nogue at para. 0019.8
In regards to claim 9, Nogues discloses a computer-implemented method of using a selected cohort of content consumers to rate a media object to predict one or more breakout media objects, the method comprising the steps of:
a.	identifying, with a computer processing unit, a media object (Nogues at paras. 0020, 0037)9;
b.	determining, with the computer processing unit, a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who played the media object during a first time period (Nogues at paras. 0020, 0025-26, 0028, 0057);
c.	determining, with the computer processing unit, a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period (Nogues at paras. 0020, 0025-26, 0028, 0057)10;
d.	computing a rating using the first value and the second value (Nogues at para. 0045)11; and
e.	identifying, with the computer processing unit, the media object as a breakout media object using the rating.  Nogues at para. 0045-46.12
In regards to claim 12, Nogues discloses the method according to claim 9, wherein the cohort comprises content consumers within a predefined geographic region.  Nogue at para. 0019.13
In regards to claim 13, Nogues discloses the method according to claim 9, wherein the cohort comprises content consumers within a predefined demographic.  Nogue at para. 0019.14
In regards to claim 14, Nogues discloses a system, comprising:
a.	a hardware processing unit (Nogues at para. 0056) configured to:
i.	identify, with a computer processing unit, a media object (Nogues at paras. 0020, 0037)15;
	ii.	determine, with the computer processing unit, a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who played the media object during a first time period (Nogues at paras. 0020, 0025-26, 0028, 0057);
iii.	determine, with the computer processing unit, a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period (Nogues at paras. 0020, 0025-26, 0028, 0057)16;
iv.	compute, with the computer processing unit, a rating using the first value and the second value (Nogues at para. 0045)17; and
v.	identify, with the computer processing unit, the media object as a breakout media object using the rating.  Nogues at para. 0045-46.18
In regards to claim 15, Nogues discloses a non-transitory computer-readable storage medium storing a program (Nogues at para. 0055) for causing a computer to perform:
a.	identifying a media object (Nogues at paras. 0020, 0037)19;
b.	determining a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who played the media object during a first time period (Nogues at paras. 0020, 0025-26, 0028, 0057);
c.	determining a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period (Nogues at paras. 0020, 0025-26, 0028, 0057)20;
d.	computing a rating using the first value and the second value (Nogues at para. 0045)21; and
e.	identifying the media object as a breakout media object using the rating. Nogues at para. 0045-46.22

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nogue et al. (US Patent Pub 2013/0339434) (Nogue).
In regard to claim 2, Nogues discloses the method according to claim 1, but does not expressly disclose wherein the rating is calculated according to:                                  
                                    r
                                    a
                                    t
                                    i
                                    n
                                    g
                                    =
                                    
                                        
                                            f
                                            i
                                            r
                                            s
                                            t
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                        
                                        
                                            s
                                            e
                                            c
                                            o
                                            n
                                            d
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                            +
                                            t
                                            h
                                            i
                                            r
                                            d
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                        
                                    
                                     
                                
                            , wherein the third value is a constant used to adjust the rating to give weight to the popularity of the media object among the total number of content consumers.  
Nogue does disclose that a recommendation score is a function of various influences, such as ratios based on consumption data and popularity data.  Nogue at paras. 0022-25, 0028-29.  Such ratios can be, for example, local vs. international and further influenced by popularity based on analysis and data mining.  This analysis can be done for different time periods, different regions, different demographics, etc.  
Therefore, at a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to calculate the rating according to:                                 
                                    r
                                    a
                                    t
                                    i
                                    n
                                    g
                                    =
                                    
                                        
                                            f
                                            i
                                            r
                                            s
                                            t
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                        
                                        
                                            s
                                            e
                                            c
                                            o
                                            n
                                            d
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                            +
                                            t
                                            h
                                            i
                                            r
                                            d
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                        
                                    
                                     
                                
                            , wherein the third value is a constant used to adjust the rating to give weight to the popularity of the media object among the total number of content consumers.  
The motivation for doing so would have been design choice based on the type of analysis and results sought by the user.  

In regards to claim 3, Nogues discloses the method according to claim 2, but does not expressly disclose wherein the third value is equal to 50.  
Nogue discloses popularity can be a function of various types of analysis and data mining and the results of which are used to influence the calculation of a recommendation score.  Nogue at paras. 0022-25.  Therefore, a popularity value (i.e., third value) could be calculated based on the analysis and data mining.  Since Applicant’s specification does not particularly discuss how a value of 50 is determined or why a value of 50 is important, it is interpreted that a value of 50 is simply a value calculated based on any number of factors, such as those discussed by Nogue.
Accordingly, at a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Nogue by making the third value equal to 50.
The motivation for doing so would have been design choice based on the type of analysis and results sought by the user.

In regards to claim 10, Nogues discloses the method according to claim 9, but does not expressly disclose wherein the first time period is less than the second time period. 
Nogues does disclose consumption data can be analyzed for different time periods with reference to different geographical areas or demographics.  Nogues at paras. 0025, 0039, 0057.  
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Nogues to make the first time period less than the second time period.
The motivation for doing so would have been design choice based on what type of analysis and result a user is seeking to achieve.  

In regards to claim 11, Nogues discloses the method according to claim 10, but does not expressly disclose wherein the first time period is 1 month and the second time period is 1.5 months.
Nogues does disclose consumption data can be analyzed for different time periods with reference to different geographical areas or demographics.  Nogues at paras. 0025, 0039, 0057.  Applicant’s specification does not discuss the importance of the time periods being 1 month and 1.5 months respectively, or how they are calculated.  Therefore, it is interpreted that the time periods are chosen based on what type of results a user is seeking.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Nogues to make the first time period 1 month and the second time period 1.5 months.
The motivation for doing so would have been design choice based on what type of analysis and result a user is seeking to achieve.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, and 15-19 of U.S. Patent No. 10,460,248.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 4-9, and 12-15 are anticipated by their corresponding reference claim limitations.  In regards to independent claims 1, 9, 14, and 15, aside from the differences (in bold) shown in the table below, the instant claims are essentially the same as the reference claims but recite a broader scope.  The remaining claims are the same as their respective counterparts in the ‘248 Patent and are not shown in the table below.  Claims 4, 5, 7, 8, 12, and 13 of the instant application correspond to claims 2-5, 4, and 5, of the ‘248 Patent, respectively.

16/569,000
10,460,248
1.  A computer implemented method of using a selected cohort of content consumers to rate a media object to predict a breakout media object, the method comprising the steps of:






     a.  identifying, with a computer processing unit, a media object;
     b.  determining, with the computer processing unit, a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who have played the media object during a first time period;
     c.  determining, with the computer processing unit, a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period; and
     d.  computing, with the computer processing unit, a rating using the first value and the second value; and






e. identifying, with the computer processing unit, the media object as a breakout media object using the rating;
1.  A computer-implemented method of using a selected cohort of content consumers to rate a media object to predict a breakout media object, the method comprising the steps of:
     a.  defining, with a computer processing unit, a cohort of content consumers that have played one or more prior breakout media objects during a respective time period for each respective prior breakout media object of the one or more prior breakout media objects;
     b.  identifying, with the computer processing unit, a media object;
     c.  determining, with the computer processing unit, a first value, wherein the first value is equal to a number of members who belong to the cohort and who have played the media object;
     d.  determining, with the computer processing unit, a second value, wherein the second value is equal to a total number of content consumers who played the media object;
     e.  computing, with the computer processing unit, a rating using the first value and the second value, wherein the rating is calculated according to: rating = (first value)^2 / ((first value +x) + (second value+y)), wherein x is a constant used to weight the rating in favor of popularity among total users and y is a constant used to weight the rating in favor of popularity among the cohort; and
     f.  identifying, with the computer processing unit, the media object as a breakout media object using the rating.
6.  A computer implemented method of using a selected cohort of content consumers to rate a media object to predict a breakout media object, the method comprising the steps of:







     a.  identifying, with a computer processing unit, a media object;
     b.  determining, with the computer processing unit, a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who have played the media object during a first time period;
     c.  determining, with the computer processing unit, a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period; and
     d.  computing, with the computer processing unit, a rating using the first value and the second value, wherein the rating is calculated according to: rating = (first value)^2 / ((first value +x) + (second value+y)), wherein x is a constant used to weight the rating in favor of popularity among total users and y is a constant used to weight the rating in favor of popularity among the cohort; and
e. identifying, with the computer processing unit, the media object as a breakout media object using the rating.
1.  A computer-implemented method of using a selected cohort of content consumers to rate a media object to predict a breakout media object, the method comprising the steps of:
     a.  defining, with a computer processing unit, a cohort of content consumers that have played one or more prior breakout media objects during a respective time period for each respective prior breakout media object of the one or more prior breakout media objects;
     b.  identifying, with the computer processing unit, a media object;
     c.  determining, with the computer processing unit, a first value, wherein the first value is equal to a number of members who belong to the cohort and who have played the media object;

     d.  determining, with the computer processing unit, a second value, wherein the second value is equal to a total number of content consumers who played the media object;
     e.  computing, with the computer processing unit, a rating using the first value and the second value, wherein the rating is calculated according to: rating = (first value)^2 / ((first value +x) + (second value+y)), wherein x is a constant used to weight the rating in favor of popularity among total users and y is a constant used to weight the rating in favor of popularity among the cohort; and
     f.  identifying, with the computer processing unit, the media object as a breakout media object using the rating.
9.  A computer implemented method of using a selected cohort of content consumers to rate a media object to predict a breakout media object, the method comprising the steps of:






     a.  identifying, with a computer processing unit, a media object;
     b.  determining, with the computer processing unit, a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who have played the media object during a first time period;
     c.  determining, with the computer processing unit, a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period;
     d.  computing, with the computer processing unit, a rating using the first value and the second value; and







e. identifying, with the computer processing unit, the media object as a breakout media object using the rating.
1.  A computer-implemented method of using a selected cohort of content consumers to rate a media object to predict a breakout media object, the method comprising the steps of:
     a.  defining, with a computer processing unit, a cohort of content consumers that have played one or more prior breakout media objects during a respective time period for each respective prior breakout media object of the one or more prior breakout media objects;
     b.  identifying, with the computer processing unit, a media object;
     c.  determining, with the computer processing unit, a first value, wherein the first value is equal to a number of members who belong to the cohort and who have played the media object;
     d.  determining, with the computer processing unit, a second value, wherein the second value is equal to a total number of content consumers who played the media object;
     e.  computing, with the computer processing unit, a rating using the first value and the second value, wherein the rating is calculated according to: rating = (first value)^2 / ((first value +x) + (second value+y)), wherein x is a constant used to weight the rating in favor of popularity among total users and y is a constant used to weight the rating in favor of popularity among the cohort; and
     f.  identifying, with the computer processing unit, the media object as a breakout media object using the rating.
14.  A system, comprising:
     a.  a hardware processing unit configured to:
   




       i.  identifying, with a computer processing unit, a media object;
          ii.  determining, with the computer processing unit, a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who have played the media object during a first time period;
          iii.  determining, with the computer processing unit, a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period; and
          iv.  computing, with the computer processing unit, a rating using the first value and the second value; and
   



       v.  identify, with the computer processing unit, the media object as a breakout media object using the rating.
8.  A system comprising a hardware computer processing unit configured to:
     a.  define a cohort of content consumers that have played one or more prior breakout media objects during a respective time period for each respective prior breakout media object of the one or more prior breakout media objects;
     b.  identify a media object;

     c.  determine a first value, wherein the first value is equal to a number of members who belong to the cohort and who have played the media object;


     d.  determine a second value, wherein the second value is equal to a total number of content consumers who have played the media object;


     e. .  compute a rating using the first value and the second value, wherein the rating is calculated according to: rating = (first value)^2 / ((first value +x) + (second value+y)), wherein x is a constant used to weight the rating in favor of popularity among total users and y is a constant used to weight the rating in favor of popularity among the cohort; and
     f.  identify the media object as a breakout media object using the rating.
15.  A non-transitory computer-readable storage medium storing a program for causing a computer to perform:






     a.  identifying a media object;
     b.  determining a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who have played the media object during a first time period;
       c.  determining a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period;
        d.  computing a rating using the first value and the second value; and





e.  identifying the media object as a breakout media object using the rating.

15.  A non-transitory computer-readable storage medium storing a program for causing a computer to perform:
     a.  defining, with a computer processing unit, a cohort of content consumers that have played one or more prior breakout media objects during a respective time period for each respective prior breakout media object of the one or more prior breakout media objects;
     b.  identifying a media object;
     c.  determining a first value, wherein the first value is equal to a number of members who belong to the cohort and who have played the media object;

     d.  determining a second value, wherein the second value is equal to a total number of content consumers who played the media object;

     e.  computing a rating using the first value and the second value, wherein the rating is calculated according to: rating = (first value)^2 / ((first value +x) + (second value+y)), wherein x is a constant used to weight the rating in favor of popularity among total users and y is a constant used to weight the rating in favor of popularity among the cohort; and
     f.  identifying the media object as a breakout media object using the rating.


Response to Amendment
Objection to claims 9, 14, and 15 for Minor Informalities
Applicant’s amendment to claims 9, 14, and 15 to address the minor informalities is acknowledged.  However, not all of the issues raised were corrected.  Consequently, the objection to claims 9 and 14 are withdrawn and the objection to claim 15 is maintained for the reasons set forth above.

Response to Arguments
Rejection of Claims 1-15 under 35 U.S.C 101
Applicant’s arguments in regards to the rejections to claims 1-15 under 35 U.S.C. 101, have been fully considered but they are not persuasive.  
Applicant alleges the claimed limitations are not directed to the abstract idea of a mathematical algorithm because they are directed to computer implemented steps to improve computer generated predictions of breakout media objects.  Remarks at 6.  The Examiner respectfully disagrees.  A claim recites a mathematical concept when it recites the mathematical concept and does not include limitations that are only based on or involves a mathematical concept, provided the mathematical concept itself is not recited in the claim.  MPEP 2106.04(a)(2)(I).  A mathematical calculation is an act of calculating using mathematical methods to determine a variable or number.  MPEP 2106.04(a)(2)(I)(C).  Here, independent claims 1, 9, 14, and 15 recite a mathematical concept because the limitations recite data variables (i.e., first value, second value) and mathematical calculations using those data variables (i.e., calculating … using the first value and the second value).  In light of the specification, and as recited in claims 2 and 6, a mathematical formula is used for calculating the “rating” recited in claims 1, 9, 14, and 15.  For at least these reasons, the claims are directed to the abstract idea of a mathematical concept.
Applicant further alleges the claims recite additional limitations which amount to more than an abstract idea under step 2B analysis because the claims describe improvements, which are described in the specification and would be recognized by one of ordinary skill in the art as improvements to a technology.  Remarks at 7.  Examiner respectfully disagrees.  While the specification describes improvements for using the claimed mathematical formulas to predict a breakout media object, the claimed limitations are not recited in a manner that sets forth the described improved steps, which are based on and use the mathematical formula to predict the breakout media object.  Instead, the claim merely recites “identifying… the media object as a breakout media object using the rating” without providing or requiring the described steps of improvement in the Specification.  For at least these reasons, the additional limitations recited in the claims do not amount to significantly more than the abstract idea.
Applicant does not provide additional specific arguments in regards to any of the dependent claims. Therefore, they remain rejected for at least the reasons explained above and set forth in the rejection above.
Consequently, the rejection to claims 1-15 under 35 U.S.C. 101 is maintained.

Rejection of claims 1, 4, 5, 7-9, and 12-15 under 35 U.S.C. 102(a)(1)
Applicant’s arguments in regards to the rejections to claims 1, 4, 5, 7-9, and 12-15 under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive. 
In regards to claim 9, Applicant alleges Nogues fails to disclose (1) “determining … a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who played the media object during a first time period” and (2) “determining … a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period.”  Applicant argues Nogues is concerned with other metrics than the number of a cohort of content consumers who have played a media object at a first time period and a total number of content consumers who have played a media object at a second time period, Nogues never describes using two time periods for calculating its recommendation scores, and Nogues does not disclose using one time period for a set of consumers and a second time period for a different set of consumers.  Remarks at 8-9.  The Examiner respectfully disagrees. 
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations form the specification are not read into the claims.  MPEP 2111.  
In regards to limitations (1) and (2), Applicant focuses on the “first time period” and “second time period” limitations and seems to argue a narrower interpretation than is required by the claim.  Namely, that the “first time period” and the “second time period” are different.  However, the claim does not require that these time periods be different.  The broadest reasonable interpretation of these time periods is that they are the same time period (e.g., 1 month) and their “first” and “second” designations are that they are associated with either (1) consumers who belong to a cohort and who have played the media object or (2) consumers who have played the media object.  Given this interpretation, Nogues discloses analyzing consumption data, such as data describing a number of plays (played the media object), for different time periods, such as a month.  Nogues at paras. 0025, 0031, 0057. 
For at least these reasons, Examiner asserts Nogues discloses limitations (1) and (2).  Applicant does not present additional arguments in regards to the remaining limitations.  Therefore, Examiner asserts Nogues discloses the limitations of claim 9. 
In regards to claims 1, 14, and 15, Applicant refers to the same arguments presented in regards to claim 9, which are addressed above.  Therefore, they remain rejected for at least the same reasons.
In regards to the remaining dependent claims, Applicant again refers to the same arguments as presented in regards to their respective base claims, which are addressed above.  Therefore, they remain rejected for at least the same reasons.
Consequently, the rejection to claims 1, 4, 5, 7-9, and 12-15 under 35 U.S.C. 102(a)(1) is maintained.

Rejection of claims 2, 3, 10, and 11 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 2, 3, 10, and 11 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to claim 2, Applicant alleges one of ordinary skill in the art would not have found it obvious to modify Nogues to disclose the claimed limitations.  Remarks at 10.  The Examiner respectfully disagrees.  Applicant does not provide any additional reasons to explain why one of ordinary skill in the art would not have found it obvious.
Claim 2 recites a formula where rating is equal to a first value divided by the sum of a second value and a third value, where a third value is a constant used to adjust the rating to give weight to the popularity of the media object among the total number of content consumers.  Nogue discloses determining a recommendation score (i.e., a rating) as a function of various influences, such as ratios based on consumption and popularity data.  The data can also be weighted to account for popularity in a particular attribute.  Nogue at paras. 0020, 0022-25, 0028-29.  For example, the ratio may determine international appeal against local appeal.  Local consumers playing the media object would represent consumers in a cohort (i.e., first value), while international consumers represent all consumers who played the media object (i.e., second value).  Nogues further discloses providing a weight (i.e, third value) to the recommendation process, which controls the relative importance to a recommendation score.  For example, one market or demographic may be deemed more important in determining what is popular.  Nogues at para. 0044.  Therefore, one of ordinary skill in the art would have reviewed Nogues and determined the appropriate ratio formula to calculate a recommendation score (i.e., rating) as claimed.  For at least these reasons, Examiner asserts the limitations of claim 2 would have been obvious over Nogues.  
Applicant does not present additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons.
Consequently, the rejection to claims 2, 3, 10, and 11 under 35 U.S.C. 103 is maintained.

Rejection of claims 1, 4-9, and 12-15 for nonstatutory double patenting
Applicant’s amendments to the claims have not obviated the double patenting rejection set forth above.  Therefore, the rejection of claims 1, 4-9, and 12-15 for nonstatutory double patenting is maintained.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Le/
Examiner, Art Unit 2163



	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
    

    
        1 A music album (i.e., media object) is identified for calculating a score.
        2 Nogues discloses retrieving consumption information, such as the number of plays.  This information can be further modified by the need to compute a ratio, such as local vs. international.  The local vs. international ratio is interpreted to mean that the number of plays locally (i.e., number of consumers within a cohort who played the media object) is balanced against the number of plays internationally (i.e., total number of content consumers who played the media object).
        3 A recommendation score (i.e., rating) is computed using the consumption and popularity data, ratios, etc.
        4 The recommendation scores is used to determine the media object as a number one recommendation (i.e., breakout media object).
        5 The album’s plays (i.e., number of plays of the media object) affect whether or not it is recommended to a user (i.e., object Is selected based on the number of plays).
        6 The album’s release date or promotion influences the popularity of the album, which helps to identify albums (i.e., media object) that may be featured (i.e., selected).
        7 A region of targeted consumers is taken into consideration for the recommendation.  Region is a predefined geographic region.
        8 Nogue also discloses demographics can be taken into consideration for the recommendation core.  
        9 A music album (i.e., media object) is identified for calculating a score.
        10 Nogues discloses retrieving consumption information, such as the number of plays.  This information can be further modified by the need to compute a ratio, such as local vs. international.  The local vs. international ratio is interpreted to mean that the number of plays locally (i.e., number of consumers within a cohort who played the media object) is balanced against the number of plays internationally (i.e., total number of content consumers who played the media object).  These values are further analyzed for different time periods.
        11 A recommendation score (i.e., rating) is computed using the consumption and popularity data, ratios, etc.
        12 The recommendation scores is used to determine the media object as a number one recommendation (i.e., breakout media object).
        13 A region of targeted consumers is taken into consideration for the recommendation.  Region is a predefined geographic region.
        14 Nogue also discloses demographics can be taken into consideration for the recommendation core.  
        15 A music album (i.e., media object) is identified for calculating a score.
        16 Nogues discloses retrieving consumption information, such as the number of plays.  This information can be further modified by the need to compute a ratio, such as local vs. international.  The local vs. international ratio is interpreted to mean that the number of plays locally (i.e., number of consumers within a cohort who played the media object) is balanced against the number of plays internationally (i.e., total number of content consumers who played the media object).  These values are further analyzed for different time periods.
        17 A recommendation score (i.e., rating) is computed using the consumption and popularity data, ratios, etc.
        18 The recommendation scores is used to determine the media object as a number one recommendation (i.e., breakout media object).
        19 A music album (i.e., media object) is identified for calculating a score.
        20 Nogues discloses retrieving consumption information, such as the number of plays.  This information can be further modified by the need to compute a ratio, such as local vs. international.  The local vs. international ratio is interpreted to mean that the number of plays locally (i.e., number of consumers within a cohort who played the media object) is balanced against the number of plays internationally (i.e., total number of content consumers who played the media object).  These values are further analyzed for different time periods.
        21 A recommendation score (i.e., rating) is computed using the consumption and popularity data, ratios, etc.
        22 The recommendation scores is used to determine the media object as a number one recommendation (i.e., breakout media object).